Name: 2003/234/EC: Commission Decision of 2 April 2003 amending Decision 74/360/EEC as regards the United Kingdom's exemption from applying to hemp (Cannabis sativa) Council Directive 2002/57/EC on the marketing of seed of oil and fibre plants (notified under document number C(2003) 1055)
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  plant product;  Europe;  marketing
 Date Published: 2003-04-03

 Avis juridique important|32003D02342003/234/EC: Commission Decision of 2 April 2003 amending Decision 74/360/EEC as regards the United Kingdom's exemption from applying to hemp (Cannabis sativa) Council Directive 2002/57/EC on the marketing of seed of oil and fibre plants (notified under document number C(2003) 1055) Official Journal L 086 , 03/04/2003 P. 0048 - 0048Commission Decisionof 2 April 2003amending Decision 74/360/EEC as regards the United Kingdom's exemption from applying to hemp (Cannabis sativa) Council Directive 2002/57/EC on the marketing of seed of oil and fibre plants(notified under document number C(2003) 1055)(Only the English text is authentic)(2003/234/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 2002/57/EC of 13 June 2002 on the marketing of seed of oil and fibre plants(1), as last amended by Directive 2002/68/EC(2), and in particular Article 28(b) thereof,Whereas:(1) Under Commission Decision 74/360/EEC(3) the United Kingdom was released from the obligation to apply to, inter alia, hemp (Cannabis sativa) provisions of Council Directive 69/208/EEC of 30 June 1969 on the marketing of seed of oil and fibre plants(4), which has been replaced by Directive 2002/57/EC.(2) The United Kingdom has informed the Commission that the availability of improved varieties of hemp in the EU Common Catalogue suitable for growing conditions in the United Kingdom has led to the propagation of hemp seed becoming an established practice.(3) The exemption applying to hemp should therefore be revoked and Decision 74/360/EEC should be amended accordingly.(4) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry,HAS ADOPTED THIS DECISION:Article 1In Article 1 of Decision 74/360/EEC, point (b) is deleted.Article 2This Decision is addressed to the United Kingdom of Great Britain and Northern Ireland.Done at Brussels, 2 April 2003.For the CommissionDavid ByrneMember of the Commission(1) OJ L 193, 20.7.2002, p. 74.(2) OJ L 195, 24.7.2002, p. 32.(3) OJ L 196, 19.7.1974, p. 18.(4) OJ L 169, 10.7.1969, p. 3.